     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.506 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    TODD HALL, individually and on behalf               Case No.: 3:19-cv-01715-JLS-AHG
      of all others similarly situated,
13                                                        ORDER GRANTING JOINT
                                         Plaintiff,       MOTION FOR PROTECTIVE
14
      v.                                                  ORDER
15
      MARRIOTT INTERNATIONAL, INC.,                       [ECF No. 41]
16
                                      Defendant.
17
18
19
20
21
22
23
24          Before the Court is the parties’ Joint Motion for Protective Order. ECF No. 41.
25    Having reviewed the motion and the parties’ proposed protective order, good cause
26    appearing, the Court GRANTS the motion. The Court enters the following Stipulated
27    Protective Order exactly as submitted by the parties:
28

                                                      1
                                                                              3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.507 Page 2 of 14



 1          1.     PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential, proprietary,
 3    or private information for which special protection from public disclosure and from use for
 4    any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 5    parties hereby stipulate to and petition the Court to enter this Stipulated Protective Order
 6    (“Order”). The parties acknowledge that this Order does not confer blanket protections on
 7    all disclosures or responses to discovery and that the protection it affords from public
 8    disclosure and use extends only to the limited information or items that are entitled to
 9    confidential treatment under the applicable legal principles.
10          “GOOD CAUSE” STATEMENT
11          This action is likely to involve trade secrets and/or proprietary information for which
12    special protection from public disclosure and from use for any purpose other than
13    prosecution of this action is warranted. Such confidential and proprietary materials and
14    information consist of, among other things, confidential business or financial information,
15    information regarding confidential business practices, or other confidential research,
16    development, or commercial information (including information implicating privacy rights
17    of third parties), information otherwise generally unavailable to the public, or which may
18    be privileged or otherwise protected from disclosure under state or federal statutes, court
19    rules, case decisions, or common law. Accordingly, to expedite the flow of information,
20    to facilitate the prompt resolution of disputes over confidentiality of discovery materials,
21    to adequately protect information the parties are entitled to keep confidential, to ensure that
22    the parties are permitted reasonably necessary uses of such material in preparation for and
23    in the conduct of trial, to address their handling at the end of the litigation, and to serve the
24    ends of justice, a protective order for such information is justified in this matter. It is the
25    intent of the parties that information will not be designated as confidential for tactical
26    reasons and that nothing be so designated without a good-faith belief that it has been
27    maintained in a confidential, non-public manner, and there is good cause why it should not
28    be part of the public record of this case.

                                                      2
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.508 Page 3 of 14



 1          2.     DEFINITIONS
 2          2.1    Action: Hall v. Marriott International, Inc., No. 3:19-cv-01715-JLS-AHG.
 3          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
 4    information or items under this Order.
 5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
 6    is generated, stored or maintained) or items that qualify for protection under Federal Rule
 7    of Civil Procedure 26(c), and as specified above in the “Good Cause” Statement.
 8          2.4    Counsel: Outside Counsel of Record and/or House Counsel (as well as their
 9    respective support staff).
10          2.5    Designating Party: a Party or Non-Party that designates information or items
11    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
12          2.6    Disclosure or Discovery Material: all items or information, regardless of the
13    medium or manner in which it is generated, stored, or maintained (including, among other
14    things, testimony, transcripts, and items), that are produced or generated in disclosures or
15    responses to discovery in this Action.
16          2.7    Expert: a person who has been retained by a Party or its counsel to serve as an
17    expert witness or as a consultant in this Action.
18          2.8    House Counsel: attorneys who are employees of a party to this Action. House
19    Counsel does not include Outside Counsel of Record or any other outside counsel.
20          2.9    Non-Party: any natural person, partnership, corporation, association, or other
21    legal entity not named as a Party to this action.
22          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
23    this Action but are retained to represent or advise a party to this Action and have appeared
24    in this Action on behalf of that party or are affiliated with a law firm which has appeared
25    on behalf of that party, and includes support staff.
26          2.11 Parties: all the parties to this Action.
27          2.12 Party: any party to this Action.
28          2.13 Professional Vendors: persons or entities that provide litigation support

                                                    3
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.509 Page 4 of 14



 1    services    (e.g.,   photocopying,   videotaping,    translating,   preparing     exhibits    or
 2    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 3    their employees and subcontractors.
 4          2.14 Protected Material: any Disclosure or Discovery Material that is designated
 5    as “CONFIDENTIAL.”
 6          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
 7    a Producing Party.
 8          3.      SCOPE
 9          The protections conferred by this Order cover not only Protected Material, but also
10    (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,
11    summaries, or compilations of Protected Material; and (3) any testimony, conversations,
12    or presentations by Parties or their Counsel that constitute Protected Material.
13          Any use of Protected Material at trial shall be governed by a separate agreement or
14    order. This Order does not govern the use of Protected Material at trial.
15          4.      DURATION
16          Even after final disposition of this Action, the confidentiality obligations imposed
17    by this Order shall remain in effect until a Designating Party agrees otherwise in writing
18    or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
19    dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
20    judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
21    trials, or reviews of this action, including the time limits for filing any motions or
22    applications for extension of time pursuant to applicable law.
23          5.      DESIGNATING PROTECTED MATERIAL
24          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
25    Designating Party must take care to limit any designations to specific material that qualifies
26    under the appropriate standards. The Designating Party must designate for protection only
27    those parts of material, documents, items, or oral or written communications that qualify
28    so that other portions of the material, documents, items, or communications for which

                                                    4
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.510 Page 5 of 14



 1    protection is not warranted are not swept unjustifiably within the ambit of this Order.
 2          Mass, indiscriminate, or routinized designations are prohibited. Designations that
 3    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 4    to unnecessarily encumber or retard the case development process or to impose
 5    unnecessary expenses and burdens on other parties) potentially expose the Designating
 6    Party to sanctions.
 7          If it comes to a Designating Party's attention that information or items that it
 8    designated for protection do not qualify for protection, that Designating Party must
 9    promptly notify all other Parties that it is withdrawing the mistaken designation.
10          5.2    Manner and Timing of Designations. Except as otherwise provided in this
11    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
12    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
13    must be clearly so designated before the material is disclosed or produced.
14          Designation in conformity with this Order requires:
15          (a)    for information in documentary form (e.g., paper or electronic documents, but
16    excluding transcripts of depositions or other pretrial or trial proceedings), that the
17    Designating Party affix the legend "CONFIDENTIAL" to each page that contains protected
18    material. If only a portion or portions of the material on a page qualifies for protection, the
19    Designating Party also must clearly identify the protected portion(s) (e.g., by making
20    appropriate markings in the margins).
21          A Party or Non-Party that makes original documents or materials available for
22    inspection need not designate them for protection until after the inspecting Party has
23    indicated which material it would like copied and produced. During the inspection and
24    before the designation, all of the material made available for inspection shall be deemed
25    "CONFIDENTIAL." After the inspecting Party has identified the documents it wants
26    copied and produced, the Party or Non-Party whose documents were inspected must
27    determine which documents, or portions thereof, if any, qualify for protection under this
28    Order. Then, before producing the specified documents, the Designating Party must, if

                                                     5
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.511 Page 6 of 14



 1    applicable, affix the "CONFIDENTIAL" legend to each page that contains Protected
 2    Material. If only a portion or portions of the material on a page qualifies for protection, the
 3    Designating Party also must clearly identify the protected portion(s) (e.g., by making
 4    appropriate markings in the margins).
 5           (b)    for testimony given in deposition or in other pretrial or trial proceedings, that
 6    the Designating Party identify all protected testimony within thirty (30) days of receipt of
 7    the deposition, pretrial, or trial transcript. The Parties agree that, until the Designating Party
 8    identifies which portions, if any, of testimony are “CONFIDENTIAL,” the Parties shall
 9    treat all of the testimony as “CONFIDENTIAL.”
10           (c)    for information produced in some form other than documentary and for any
11    other tangible items, that the Designating Party affix in a prominent place on the exterior
12    of the container or containers in which the information or item is stored the legend
13    "CONFIDENTIAL." If only a portion or portions of the information or item warrant
14    protection, the Designating Party, to the extent practicable, shall identify the protected
15    portion(s).
16           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
17    to designate qualified information or items does not, standing alone, waive the Designating
18    Party's right to secure protection under this Order for such material. Upon timely correction
19    of a designation, the Receiving Party must make reasonable efforts to assure that the
20    material is treated in accordance with the provisions of this Order.
21           To that end, an inadvertent failure to designate privileged or otherwise protected
22    information or items does not, standing alone, waive the relevant privilege or other
23    protection. Upon correction, the Receiving Party must make reasonable efforts to assure
24    that all privileged material and work product is returned or destroyed immediately. Upon
25    correction, the Receiving Party must make reasonable efforts to assure the all material
26    otherwise protected is treated accordingly.
27           6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
28           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation

                                                      6
                                                                                    3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.512 Page 7 of 14



 1    of confidentiality at any time. Unless a prompt challenge to a Designating Party's
 2    confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
 3    unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party
 4    or Non-Party does not waive its right to challenge a confidentiality designation by electing
 5    not to mount a challenge promptly after the original designation is disclosed.
 6          6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
 7    process by providing written notice of each designation it is challenging and describing the
 8    specific basis for each challenge, i.e., the specific reason(s) why the Challenging Party
 9    contends that certain Protected Material allegedly is not protected under this Order. To
10    avoid ambiguity as to whether a challenge has been made, the written notice must recite
11    that the challenge to confidentiality is being made in accordance with this specific
12    paragraph of the Order. The Challenging Party and Designating Party shall attempt to
13    resolve each challenge in good faith and must begin the process by conferring directly (in
14    voice-to-voice dialogue; other forms of communication are not sufficient) within 10 days
15    of the date of service of notice. In conferring, the Challenging Party must explain the basis
16    for its belief that the confidentiality designation for each challenged item of Protected
17    Material was not proper and must give the Designating Party an opportunity to review the
18    designated material, to reconsider the circumstances, and, if no change in designation is
19    offered, to explain the basis for the chosen designation. A Challenging Party may proceed
20    to the next stage of the challenge process only if it has engaged in this meet-and-confer
21    process first or establishes that the Designating Party is unwilling to participate in the meet-
22    and-confer process in a timely manner.
23          6.3    Judicial Intervention. If the Challenging Party and Designating Party cannot
24    resolve a challenge without court intervention, the Challenging Party may seek court
25    intervention. The burden of persuasion in any such challenge proceeding shall be on the
26    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
27    harass or impose unnecessary expenses and burdens on other parties) may expose the
28

                                                     7
                                                                                  3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.513 Page 8 of 14



 1    Challenging Party to sanctions. Unless the Designating Party has expressly waived the
 2    confidentiality designation, the Parties shall continue to afford the Protected Material in
 3    question the level of protection to which it is entitled under the Designating Party’s
 4    designation until the court rules on the challenge. Each such motion must be accompanied
 5    by a competent declaration affirming that the movant has complied with the meet-and-
 6    confer requirements imposed in the preceding paragraph.
 7          7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 8          7.1     Basic Principles. A Receiving Party may use Protected Material that is
 9    disclosed or produced by another Party or Non-Party in connection with this Action only
10    for prosecuting, defending, or attempting to settle this Action. Such Protected Material
11    may be disclosed only to the categories of persons and under the conditions described in
12    this Order. When the Action has been terminated, a Receiving Party must comply with the
13    provisions of section 13 below (FINAL DISPOSITION).
14          Protected Material must be stored and maintained by a Receiving Party at a location
15    and in a secure manner that ensures that access is limited to the persons authorized under
16    this Order.
17          7.2     Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise
18    ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
19    may disclose Protected Material only to:
20          (a)     a Party;
21           (b)    the Receiving Party's Outside Counsel of Record in this action, as well as
22    employees of said Outside Counsel of Record to whom it is reasonably necessary to
23    disclose the information for this Action;
24          (c)     the officers, directors, and employees (including House Counsel) of the
25    Receiving Party to whom disclosure is reasonably necessary for this Action;
26          (d)     Experts (as defined in this Order) of the Receiving Party to whom disclosure
27    is reasonably necessary for this litigation and who have signed the "Acknowledgment and
28    Agreement to Be Bound" (Exhibit A);

                                                   8
                                                                              3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.514 Page 9 of 14



 1          (e)    the court and its personnel;
 2          (f)    court reporters and their staff,
 3          (g)    professional jury or trial consultants, mock jurors, and Professional Vendors
 4    to whom disclosure is reasonably necessary for this Action and who have signed the
 5    "Acknowledgment and Agreement to Be Bound" form attached hereto as Exhibit A;
 6          (h)    the author or recipient of a document constituting or containing the Protected
 7    Material or a custodian or other person who otherwise possessed or knew the information
 8    constituting Protected Material;
 9          (i)    deponents and their attorneys to whom disclosure during a deposition in this
10    Action is reasonably necessary, provided that: (1) the deponent and its attorney each first
11    sign the "Acknowledgment and Agreement to Be Bound" form attached hereto as Exhibit
12    A; and (2) the deponent and its attorney is not permitted to keep any Protected Material,
13    unless otherwise agreed by the Designating Party or ordered by the court. Pages of
14    transcribed deposition testimony or exhibits to depositions that reveal Protected Material
15    may be separately bound by the court reporter and may not be disclosed to anyone except
16    as permitted under this Stipulated Protective Order;
17          (j)    any mediator or settlement officer, and their supporting personnel, mutually
18    agreed upon by the Parties; and
19          (k)    any other person as to whom the parties in writing agree.
20          8.     PROTECTED             MATERIAL         SUBPOENAED           OR    ORDERED
21    PRODUCED IN OTHER LITIGATION
22          If a Party is served with a subpoena or a court order issued in other litigation that
23    compels disclosure of any Protected Material, that Party must:
24          (a)    promptly notify in writing the Designating Party. Such notification shall
25    include a copy of the subpoena or court order;
26          (b)    promptly notify in writing the party who caused the subpoena or order to issue
27    in the other litigation that some or all of the material covered by the subpoena or order is
28    subject to this Order. Such notification shall include a copy of this Order; and

                                                      9
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.515 Page 10 of 14



 1          (c)    cooperate with respect to all reasonable procedures sought to be pursued by
 2    the Designating Party whose Protected Material may be affected.
 3          If the Designating Party timely seeks a protective order, the Party served with the
 4    subpoena or court order shall not produce any Protected Material before a determination
 5    by the court from which the subpoena or order issued, unless the Party has obtained the
 6    Designating Party's permission. The Designating Party shall bear the burden and expense
 7    of seeking protection in that court of its confidential material – and nothing in these
 8    provisions should be construed as authorizing or encouraging a Receiving Party in this
 9    action to disobey a lawful directive from another court.
10          9.     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
11    PRODUCED IN THIS LITIGATION
12          (a)    The terms of this Order are applicable to information produced by a Non-Party
13    in this action and designated as "CONFIDENTIAL." Such information produced by Non-
14    Parties in connection with this Action is protected by the remedies and relief provided by
15    this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
16    from seeking additional protections.
17          (b)    In the event that a Party is required, by a valid discovery request, to produce
18    a Non-Party's confidential information in its possession, and the Party is subject to an
19    agreement with the Non-Party to not produce the Non-Party's confidential information,
20    then the Party shall:
21                 1.     promptly notify in writing the requesting party and the Non-Party that
22    some or all of the information requested is subject to a confidentiality agreement with a
23    Non-Party;
24                 2.     promptly provide the Non-Party with a copy of this Order, the relevant
25    discovery request(s), and a reasonably specific description of the information requested;
26                 3.     meet and confer with the requesting party to consider whether the Party
27    can produce the Disclosure or Discovery Material containing a Non-Party’s confidential
28    information without disclosing the confidential information; and

                                                   10
                                                                               3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.516 Page 11 of 14



 1                   4.     make the information requested available for inspection by the Non-
 2    Party.
 3             (c)   If the Non-Party fails to object or seek a protective order from this court within
 4    21 days of receiving the notice and accompanying information, the Receiving Party may
 5    produce the Non-Party's confidential information responsive to the discovery request. If
 6    the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
 7    information in its possession or control that is subject to the confidentiality agreement with
 8    the Non-Party before a determination by the court. Absent a court order to the contrary, the
 9    Non-Party shall bear the burden and expense of seeking protection in this court of its
10    Protected Material.
11             10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13    Protected Material to any person or in any circumstance not authorized under this Order,
14    the Receiving Party must immediately (a) notify in writing the Designating Party of the
15    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
16    Protected Material, (c) inform the person or persons to whom unauthorized disclosures
17    were made of all the terms of this Order, and (d) request such person or persons to execute
18    the "Acknowledgment and Agreement to Be Bound" form attached hereto as Exhibit A.
19             11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
20    PROTECTED MATERIAL
21             When a producing party gives notice to receiving parties that certain inadvertently
22    produced material is subject to a claim of privilege or other protection, the obligations of
23    the receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
24    This provision is not intended to modify whatever procedure may be established in an e-
25    discovery order that provides for production without prior privilege review. Pursuant to
26    Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
27    effect of disclosure of a communication or information covered by the attorney-client
28    privilege or work-product protection, the parties may incorporate their agreement in this

                                                      11
                                                                                   3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.517 Page 12 of 14



 1    Order.
 2          12.    MISCELLANEOUS
 3          12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
 4    to seek its modification by the court in the future.
 5          12.2 Right to Assert Other Objections. By stipulating to the entry of this Order, no
 6    Party waives any right it otherwise would have to object to disclosing or producing any
 7    information or item on any ground not addressed in this Order. Similarly, no Party waives
 8    any right to object on any ground to use in evidence of any of the material covered by this
 9    Order.
10          12.3 Filing Protected Material. No document shall be filed under seal unless
11    counsel secures a court order allowing the filing of a document or portion thereof under
12    seal pursuant to Local Rule 79.2. An application to file a document under seal shall be
13    served on opposing counsel, and on the person or entity that has custody and control of the
14    document, if different from opposing counsel. If opposing counsel, or the person or entity
15    who has custody and control of the document, wishes to oppose the application, they must
16    contact the chambers of the judge who will rule on the application to notify the court that
17    an opposition to the application will be filed. Nothing in this paragraph 12.3 is intended to
18    impose requirements which are in addition to or more onerous than those imposed by the
19    Federal Rules of Civil Procedure and the Local Rules.
20          12.4 The Court may modify this Order sua sponte in the interests of justice or for
21    public-policy reasons.
22          13.    FINAL DISPOSITION
23          This Order shall survive the final termination of this Action, to the extent that the
24    information contained in the Protected Material is not or does not become known to the
25    public, and the Court shall retain jurisdiction to resolve any dispute concerning the use of
26    Protected Material disclosed hereunder. Upon termination of this Action, the Parties’
27    counsel shall assemble and return to each other all documents, material and deposition
28    transcripts designated as confidential and all copies of same, or shall certify the destruction

                                                    12
                                                                                 3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.518 Page 13 of 14



 1    thereof.
 2          14.   VIOLATIONS
 3          Any violation of this Order may be punished by any and all appropriate measures
 4    including, without limitation, contempt proceedings and/or monetary sanctions.
 5
 6          IT IS SO ORDERED.
 7    Dated: November 19, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 13
                                                                            3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 44 Filed 11/19/20 PageID.519 Page 14 of 14



 1                                               EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4          I,   _____________________________            [print   or    type    full   name],     of
 5    _________________ [print or type full address], declare under penalty of perjury that I
 6    have read in its entirety and understand the Stipulated Protective Order that was issued by
 7    the United States District Court for the Southern District of California on [________] in
 8    the case of Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG. I agree
 9    to comply with and to be bound by all the terms of this Stipulated Protective Order and I
10    understand and acknowledge that failure to so comply could expose me to sanctions and
11    punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12    manner any information or item that is subject to this Stipulated Protective Order to any
13    person or entity except in strict compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court for the
15    Southern District of California for the purpose of enforcing the terms of this Stipulated
16    Protective Order, even if such enforcement proceedings occur after termination of this
17    action.
18          Date: _________________________________
19          City and State where sworn and signed:____________________________
20          Printed name: ______________________________
21          [printed name]
22          Signature: __________________________________
23          [signature]
24
25
26
27
28

                                                    14
                                                                                 3:19-cv-01715-JLS-AHG
